DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 150-183 are pending.
Claims 150-183 are rejected.
This Office action contains a new grounds of rejection under non-statutory double patenting not necessitated by the applicant’s amendment and is therefore a non-final Office action.
Claim Rejections - 35 USC § 112
The rejection of claims 40 and 167-173 under 35 U.S.C. 112(b) in the Office action mailed 17 February 2021 is withdrawn in view of the amendment received 30 April 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 150-183 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Independent claim 150 recites a process of analyzing sequence data derived from cell-free nucleic acids from first and second samples of a subject that corresponds to positions in a pathogen genome wherein the data includes a first amount of sequence data in the first sample and a second amount of a size within a given range of the sequence data from a pathogen in the 
Claims 150-183 recite a law of nature of correlating levels of cell-free nucleic acids in a sample of a subject that correspond to sequences in a pathogen genome with a level of cancer in claims 150-183. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).	
Dependent claim 155 further recites a mental process of normalizing the amount of nucleic acids in the sample having a size within a given range using an amount of nucleic acids from the second sample having a size within the given range and being derived from human autosomal genome positions. Dependent claim 157 further recites a mental process of considering data wherein the pathogen is a virus. Dependent claim 158 further recites a mental process and mathematical concept of determining a size ratio between sequences within the given size range that align to the pathogen genome and sequences within the given size range that align to a human reference genome. Dependent claim 159 further recites a mental process and mathematical concept of the process of claim 158 further limited to a size range of 80-110 base pairs. Dependent claim 160 further recites a mental process and mathematical concept of the process of claim 158 further limited to comparing the size ratio to a cutoff. Dependent claim 161 further recites a mental process and mathematical concept of the process of claim 160 further limited to a cutoff of about 7. Dependent claim 162 further recites a mental process and mathematical concept of the process of claim 160 further limited to a cutoff of about 9. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claims 156 and 181 of analyzing cell-free nucleic acid molecules (which includes an embodiment of sequencing the nucleic acid molecules) and determining the position of the sequences in a reference genome (which requires alignment of sequence data to a reference genome is a conventional process. The additional element in claims 151 and 152 of determining the number of nucleic acid sequences from a pathogen genome or sizes of nucleic acid sequence from a pathogen genome is also conventional.
Evidence for the conventionality of sequencing molecules is shown in Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)). Shendure et al. shows commercially available sequencing apparatuses on pages 1136-1140, and that they are used for massively parallel sequencing.
Evidence for the conventionality of aligning sequence data to a reference genome is shown in Shendure et al. at Table 3 and page 1142 and Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010)). Li et al. reviews alignment algorithms for massively parallel sequencing reads to reference genomes.
Evidence for the conventionality of sequencing cell-free DNA and sizing cell-free DNA is shown in Jiang et al. (Proceedings of the National Academy of Sciences USA E1317-E1325 (2015) cited in the Information Disclosure Statement received 29 September 2018) and Fan et al. (Clinical Chemistry vol. 56, pages 1279-1286 (2010) cited in the Information Disclosure Statement received 29 September 2018). Jiang et al. shows sequencing cell-free DNA in a patient 
De Vlaminck et al. (Proceedings of the National Academy of Sciences USA vol. 112, pages 13336-133341 (2015)) also shows evidence for conventionality for sequencing cell-free DNA and alignment to viral and other pathogen reference genomes at pages 13339-13340.
The additional element in claims 153 and 154 of analyzing two samples that are the same or different and the additional element of claim 167 of performing separate assays to determine amount and size of nucleic acid sequences is conventional as further discussed in the multiple samples analyzed in the above cited references.
The additional element of claims 175-177 of determining the amount of nucleic acid sequences comprising an amplification, PCR, or quantitative PCR, respectively is conventional. Shendure et al. discussed above shows amplification and PCR within massively parallel sequencing protocols are conventional steps in commercially available apparatuses for sequencing. Chan et al. (Cancer Research vol. 63, pages 2028-2032 (2003) cited in the Information Disclosure Statement received 25 September 2018) shows quantitative PCR of cell-free DNA to measure Epstein-Barr virus DNA on pages 2029-2030. Chan et al. also shows sizing of the cell-free DNA fragments on page 2029. Tan et al. (Singapore Medical Journal vol. 47, pages 803-807 (2006) cited in the Information Disclosure Statement received 25 September 2018) also shows quantitative PCR of Epstein-Barr virus DNA in cell-free DNA samples on page 804.
The additional element of claims 178-180 of analyzing first and second samples that are plasma, and a second sample comprising cell-free nucleic acid molecules are conventional. 
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.
The applicants state the limitations of additional elements of determining amounts and sizes of sequence reads from a pathogen are not shown in the references cited in the rejection. Chan et al. was cited for providing measurement of EBV viral DNA sizes in cell-free DNA using PCR to measure sizes. Tan et al. also shows quantitative PCR of Epstein-Barr virus DNA in cell-free DNA samples. De Vlaminck et al. was cited for generating sequence reads of viral DNA in cell-free DNA and measuring amounts of the viral DNA. Jiang et al. and Fan et al. show determining the size of hepatocellular carcinoma and fetal cell-free DNA, respectively, from sequence reads. In aggregate the prior art shows that determining the size of cell-free DNA from sequence reads is conventional, and that detecting amounts and sizes of viral DNA in cell-free DNA samples is also conventional.
The applicants state the claimed subject matter requires an improvement to technology and point to improved false positive and improved positive predictive results. The argument is not persuasive because any improved performance of the claimed subject matter relative to the prior art is due to the consideration of pathogen levels and sizes in cell-free DNA, not due to any improvement to computer technology or any other technology such as measurement of cell-free DNA in plasma samples.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.
Claim Rejections - 35 USC § 103
The rejection of claim 40 under 35 U.S.C. 103 as being unpatentable over De Vlaminck et al. in view of Xia et al. in view of Sehnert et al. in the Office action mailed 17 February 2021 is withdrawn in view of the amendment received 30 April 2021.
The rejection of claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. 2003  in view of Chan et al. 2013 in the Office action mailed 17 February 2021 is withdrawn in view of the amendment received 30 April 2021.
Double Patenting
The rejection of claim 66 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,633,713 in the Office action mailed 17 February 2021 is withdrawn in view of the amendment received 30 April 2021.
The provisional rejection of claim 66 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/858,018 (reference application) in the Office action mailed 17 February 2021 is withdrawn in view of the amendment received 30 April 2021.
The provisional rejection of claim 40 on the ground of nonstatutory double patenting as being unpatentable over claim 45 of copending Application No. 16/858,018 (reference application) in the Office action mailed 17 February 2021 is withdrawn in view of the amendment received 30 April 2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-155, 157-159, 163, 166, and 174 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 39 and dependent claims 5-7, 16, 17, 19, 24, 38, 43, and 44 of U.S. Patent No. 10,633,713. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 39 recites a species of pathogen that is a virus. Claim 16 recites a pathology based on size of sequences that is cancer as in the instant claims and claim 24 recites a pathology based on amount of sequences that is cancer as in the instant claims. The other rejected instant claims have the same limitations as issued claims 5-7, 17, 19, 38, 43, and 44.
Claims 156, 178, and 179-181 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 10,633,713 in view of De Vlaminck et al. (Proceedings of the National Academy of Sciences USA vol. 112, pages 13336-133341 (2015)) in view of Chan et al. (Cancer Research vol. 63, pages 2028-2032 (2003) cited in the Information Disclosure Statement received 25 September 2018).
Claims 156, 178, and 179-181 recites processes that use massively parallel sequencing, analysis of plasma samples, and analysis of cell-free DNA.
Claim 39 of U.S. Patent No. 10,633,713 discloses the processes of instant claims 156, 178, and 179-181 with the exception of limitations of processes that use massively parallel sequencing, analysis of plasma samples, and analysis of cell-free DNA.
De Vlaminck et al. shows sequencing cell-free DNA of plasma samples on page 13338 and alignment of sequence reads to viral and other pathogen reference genomes at pages 13339-13340.
Chan et al. (Cancer Research vol. 63, pages 2028-2032 (2003) cited in the Information Disclosure Statement received 25 September 2018) shows measurement of Epstein-Barr virus DNA on pages 2029-2030. Plasma samples were analyzed on page 2028 and sizing of the cell-free DNA fragments on pages 2028- 2029.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631